DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Christopher Schaffer (Reg. No. 62,299) on 9/2/2021.
The application has been amended as follows:
In the claims:
9. (Currently amended) A method comprising: 
depositing a seed layer on a substrate; 
epitaxially depositing a first electro-optic material layer on the seed layer; 
annealing the substrate, the seed layer, and the first electro-optic material layer in an oxygen environment, thereby forming an oxide buffer layer between the substrate and the seed layer; 
cooling the substrate after the annealing, thereby causing the first electro-optic material layer to be under tensile stress; 

depositing a second electro-optic material layer on the first interlayer; and 
annealing the second electro-optic material layer and the first interlayer.

21. (Currently amended) A method comprising: 
providing a substrate; 
forming a first electro-optic material layer on the substrate; 
forming a buffer layer between the substrate and the first electro-optic material layer; 
cooling the substrate after the forming the buffer layer; 
forming a first interlayer on the first electro-optic material layer, wherein the first interlayer includes a material that maintains a first lattice structure at room temperature and a cryogenic temperature; 
forming a second electro-optic material layer on the first interlayer; and 
annealing the second electro-optic material layer and the first interlayer, 
wherein the cooling the substrate after the annealing causes the first electro-optic material layer to be under tensile stress.

26. 	Cancelled

Reasons for Allowance
Claims 9 and 21 are allowed for the following reasons: 

Claims 9 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a processing method having the recited step limitations and, in particular, comprising (with reference to Fig. 11 of the instant application): a step 1110 of depositing a seed layer on a substrate; a step 1120 of epitaxially depositing a first electro-optic material layer on the seed layer; a step 1130 of annealing the substrate, the seed layer, and the first electro-optic material layer in an oxygen environment, thereby forming an oxide buffer layer between the substrate and the seed layer; a step of cooling the substrate after the annealing, thereby causing the electro-optic material to be under tensile stress; a step 1150 of depositing a second electro-optic material layer on a first interlayer; and step 1160 annealing the second electro-optic material layer and the first interlayer. 
The instant application teaches that the recited combination of a cooling step and an annealing step can cause the electro-optic layers to transition from compressive stress to tensile stress (due to a hardened buffer layer) and thereby enable an in-plane polarization state of the electro-optic material layer stack, as illustrated in Figs. 5 and 8 – 10 (“There may be a large difference in the coefficient of thermal expansion (CTE) between BTO (e.g., about 3.5E-6/°C) and silicon (e.g., about 2.6E-6 /°C) at high temperatures. Thus, when the buffer layer (e.g., SiO2) hardens at below 550 0C during cool down, the large CTE25 difference between silicon and BTO may cause the stress in BTO to undergo natural to tensile stress transition. As such, at room temperature, the net or dominant stress in BTO may have been changed from compressive stress to tensile stress, which may cause the polarization to change form the out-of-plane polarization to the in-plane orientation. Therefore, the annealing temperature can be selected such that the BTO may under tensile stress and may have in-plane19 polarization after cooling due to stress caused by the large difference in CTE between BTO and silicon” at para. 0067 of US 2021/0124233 A1, emphasis added). Importantly, US 2021/0124233 A1). The resulting/manufactured wafer has the benefit of allowing an in-plane/horizontal electric field (produced by electrodes 850 in Fig. 8) to be used and advantageously obviates a need for a bottom electrode (such as electrode 5 in Fig. 4B of Sato) which would otherwise interfere with the stabilization of a crystallographic phase(s) of the electro-optic material layers. 
On the contrary, Yuzyuk describes that an overall tensile stress in the entire electro-optic layer stack comprises a stress induced by the substrate, not by the buffer layer (“The out-of-plane lattice parameters of the BT film are 4.010 Å, while the in-plane lattice parameter is 4.016 Å, implying tensile strain generated by the substrate” at para. bridging pp. 1 – 2; “Additional strain, caused by thermal shrinkage of the substrate, appeared upon cooling from the deposition temperature” at para. bridging pp. 2 – 3, emphasis added). Importantly, Yuzyuk uses a cooling step for the entire wafer (after all of its constituent BT/BZ layers were deposited), rather than an intermediate step recited by claim 9 and causing a tensile stress only in the first electro-optic material layer. Neither Sato nor Demkov remedies the noted deficiency in Yuzyuk. 
Furthermore, neither Yuzyuk nor Sato teaches an annealing step. While Demkov uses an annealing step (para. 0033 and 0040), it is performed for relaxing the buffer layer, not for improving crystal quality of an electro-optic material layer (as in the instant application; para. 0069). Thus, the prior art of record neither teaches expressly nor renders obvious that consecutively deposited electro-optic material layers are each annealed, as recited by claims 9 and 13.   

As a relevant comment, it is also noted that while some of the prior art of record, including that cited as pertinent art, uses such standard/well-known steps of epitaxially growing, cooling, annealing, etc, none of the prior art of record teaches expressly or renders obvious a certain combination of such steps that is recited by claims 9 and 21 and yields the intended final product of a wafer with a crystal lattice structure(s) of the electro-optic layer stack that is stabilized over a wide temperature range from room temperature down to cryogenic temperatures.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,916,717 B2
US 2005/0040481 A1
US 2002/0109178 A1
US 8,224,143 B2
US 6,411,422 B2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896